MEMORANDUM**
David A. Romero-Cortez, a lawful permanent resident of the United States who was convicted of an aggravated felony, appeals the denial of his 28 U.S.C. § 2241 habeas corpus petition challenging an order of deportation following the denial of his application for discretionary relief from deportation pursuant to 8 U.S.C. § 1182(h). He contends that § 1182(h) violates equal protection because it excludes lawful permanent residents convicted of aggravated felonies from eligibility for relief from deportation but permits aliens who enter the United States illegally and then commit aggravated felonies to seek discretionary relief from inadmissibility orders. This contention is foreclosed by our decision in Taniguchi v. Schultz, 303 F.3d 950 (9th Cir.2002).
*239AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the *239courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The motion for a stay of deportation pending review is denied.